THE THIRTEENTH COURT OF APPEALS

                                    13-15-00124-CR


                                    Trinity Ringelstein
                                             v.
                                   The State Of Texas


                                   On Appeal from the
                     148th District Court of Nueces County, Texas
                            Trial Cause Nos. 12CR2435-E


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered these causes on

appeal, concludes the appeals should be dismissed for want of jurisdiction. The Court

orders these appeals DISMISSED FOR WANT OF JURISDICTION in accordance with

its opinion.

       We further order this decision certified below for observance.

April 23, 2015